Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status of Claims
1.    Applicant’s amendment dated November 19th, 2021 responding to the Office Action 08/19/2021 provided in the rejection of claims 21-40.
2.    Claims 21-40 are pending in the application, of which claims 21 and 34 are in independent form and which have been fully considered by the examiner.

Response to Amendments
3.    (A) Regarding double patenting:  Double patenting raised in previous office action are maintained as below.
(A) Regarding art rejection: In regards to claims 21-40, Applicants’ arguments are not persuasive; therefore, rejections to the claims 21-40 have been maintained as below. 
	
4.	Answers to Applicants’ Arguments:
	Rejection based on 35 U.S.C 103
	Applicants’ arguments have been fully considered but they are not persuasive respectively.


	Answer:   Examiner respectfully disagrees because:
	Examiner notes that validation actions could be interpreted as validation (verifying/checking/confirming or simulating) actions (requests/inputs/commands/voice or text from users) in assistant application such that weather conditions, forecasts, sports, traffic directions, stock or movie application – please see paragraphs [0020, 0021, 0026, 0028, 0049, 0051, 0057-0058, 0069 and 0075-0076].   Kannan discloses “A system to validate actions in a digital assistant application” – please see Fig. 1 and fig. 2.  The computer device 130 can include a microphone…simulated speech…the digital sound input can comprise a reproduction of the user’s voice, such as when the user is commanding the digital personal assistant to accomplish a task – please see paragraphs [0030-0034, 0071].  The control logic 224 can receive information from various module of the digital personal assistant120, such as the UI input processing engine 222, and the command data structure 140, receive input/command, recognizing 

	b.	Applicant argues:  The Office Action fails to allege any process to “generate, based on the action and via a natural language processor of the data processing system, a trigger phase for input into the application,” as claimed in claim 21 – Remarks, pages 10-11.

	Answer:  Examiner respectfully disagrees because:
Kannan discloses natural language processing can be performed using the digital voice input to determine a user voice command.  The user voice command can comprise a request to perform a pre-defined function of a third-party voice-enabled application – See paragraphs [0005-0007].  The user interface 124 can generate simulated speech indicating successful completion of the task when the task is in the final state and the task was successfully completed – See paragraph [0031, 0032 and 0034].  Command string, Context information include a current location, a current time, etc.  The control logic 224 can wait for the entire user command to be spoken before acting on the command, or the control logic 224 can begin acting on the command as it is still being spoken and before it is completed.  For example, the control logic 224 can analyze intermediate strings of the spoken command and attempt to match the strings to one or more applications defined in the command data structure 140 – See paragraphs [0042-0043].  a command definition 400 conforming to a schema that can be used to create a data structure, such as the command data structure 140, for 
Therefore, Kannan discloses generate (creating/generating/translating or converting), based on the action (command set – See paragraph [0060]) and via a natural language processor of the data processing system (application name --voice command service – See paragraphs [0060-0063]), a trigger phase (The command definition 400 can include elements for defining an application name, tasks or commands of the application, alternative phrasing for natural language processing, and responses associated with different application states – See Fig. 4 and paragraphs [0060-0063]) for input into the application (the add command the MovieAppService… define a phrase to be spoken to the user when the digital personal assistant 120 has successfully recognized a spoken command from the user.  Additionally, or alternatively, the Feedback; element can define a text string to be displayed to the user as the spoken command is being parsed by the digital personal assistant 120 – See paragraphs [0060-0064].

Besides teaching of Kannan, Bhaya discloses the natural language processor component parses the input audio signal to identify a request and a trigger keyword generate, based on the action (The operations can receive, by a natural language processor component executed by the data processing system, from the client computing device, an audio signal corresponding to a voice command– See paragraph [0005]) and via a natural language processor of the data processing system, a trigger phase (The operations can process, by the natural language processor component, the audio signal to identify a request for a service and a trigger keyword corresponding to the request– See paragraphs [0003-0005]) for input into the application (for input into the service – See paragraphs [0003-0005]).
Wang also discloses generate, based on the action and via a natural language processor of the data processing system, a trigger phase (the application developer can submit information defining the new voice action, where the information specifies the application, an action that the new voice action is directed to triggering, a trigger term for triggering the action– See paragraphs [0002-0005]) for input into the application (an action that the new voice action is directed to triggering, a trigger term for triggering the action, and a context in which the trigger term should be effective to trigger the action in the application– See paragraphs [0003-0007]).
	Wang further discloses a system to validate actions in a digital assistant application (the voice action system 100 may have a validation engine that receives and 
	Therefore, as set forth in previous Office Action, the combination of Kannan, Bhaya and Wang are properly teach the limitations of independent claims 21 and 34.
	
Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

 Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/482,187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/482,187 recite the elements of claims 21-40 of the instant application 16/895,710.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Both claim features of the instant application 16/895,710 and copending Application No. 16/482,187 can be compared as follows:

Instant Application
16/895,710
Copending Application
16/482,187 

21. A system to validate actions in a digital assistant-based application, comprising:

 a data processing system comprising one or more processors to: 

identify an application provided by an application developer device of an application developer, the application having a conversational interface and the application configured for execution with a digital component placement campaign to provide a digital component; 

select, for the application, an action from an action repository of the data processing system;

 generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application; 

execute the application to process the trigger phrase via the conversational interface, and 


identify an action of the application responsive to the trigger phrase; 



generate, based on a parameter used by the application to execute the action and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 

generate, via the natural language processor, a first response to the first query for input into the application; 

determine, based on execution of the application to process the first response, a state of the application; and 





provide, to the application developer device, a notification based on the state of the application.    



1. A system to validate actions in a digital assistant-based application, comprising:

 a data processing system comprising one or more processors to: 

identify an application provided by an application developer device of an application developer, the application having a conversational interface; 




select, for the application, an action from an action repository of the data processing system; 

generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application; 


execute the application to process the trigger phrase via the conversational interface, and 

identify an action of the application responsive to the trigger phrase; identify a parameter used by the application to execute the action of the application; 


generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 


generate, via the natural language processor, a first response to the first query for input into the application; 

determine, based on execution of the application to process the first response, a state of the application; 

evaluate the state of the application to determine an error code; and 


provide, to the application developer device, a notification based on the error code.



22. The system of claim 21, comprising the data processing system to: -2- 

4843-4854-1375.1Atty. Dkt. 098981-6133 (GGL-113USCN) determine the parameter used by the application comprises an electronic account identifier; generate the first query comprising a request for the electronic account identifier; and 

generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.



2. The system of claim 1, comprising the data processing system to: 

determine the parameter used by the application comprises an electronic account identifier; generate the first query comprising a request for the electronic account identifier; and  -2- 4814-3798-5179.1Atty. Dkt. No. 098981-2280 (GGL-11BUS) 

generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.


23. The system of claim 21, comprising the data processing system to: 

prevent the application from executing the action of the application responsive to a value provided with the first response.


3. The system of claim 1, comprising the data processing system to: 

prevent the application from executing the action of the application responsive to a value provided with the first response.  


24. The system of claim 21, comprising the data processing system to: 

determine the state of the application is a termination state; 

evaluate the state of the application to determine a resource utilized by the application is active; and 

generate an error code indicating that the application failed to deactivate the resource responsive to the termination state.


4. The system of any preceding claim 1, comprising the data processing system to: 

determine the state of the application is a termination state; 

evaluate the state of the application to determine a resource utilized by the application is active; and 

generate the error code indicating that the application failed to deactivate the resource responsive to the termination state.


25.  The system of claim 21, comprising the data processing system to: 

determine the state of the application is a termination state; 
detect that a sensor utilized by the application is active; and 

generate an error code indicating that the application failed to deactivate the sensor responsive to the termination state.



5. The system of claim 1, comprising the data processing system to: 

determine the state of the application is a termination state; 
detect that a sensor utilized by the application is active; and 

generate the error code indicating that the application failed to deactivate the sensor responsive to the termination state.


26. The system of claim 21, comprising the data processing system to:

 generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.  



6. The system of claim 1, comprising the data processing system to:

 generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.


27. The system of claim 21, comprising the data processing system to: 

select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query; and 

generate, based on the selection, the first response via the one of the model or the predetermined response repository.


7. The system of claim 1, comprising the data processing system to:  -3- 4814-3798-5179.1Atty. Dkt. No. 098981-2280 (GGL-11BUS) 

select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query; and 

generate, based on the selection, the first response via the one of the model or the predetermined response repository.


28. The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a virtual client device and the application; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the application.


8. The system of claim 1, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a virtual client device and the application; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the application.


29.  The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer.




9. The system of claim 1, comprising the data processing system to:

 establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer.

30. The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 

detect termination of the telecommunication channel;

 identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; and 

set an error code based on the state of the microphone of the virtual client device being active.



10. The system of claim 1, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 

detect termination of the telecommunication channel; 

identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; and 

set the error code based on the state of the microphone of the virtual client device being active.




31. The system of claim 21, comprising the data processing system to: 

generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase; and 

provide the second response for processing by the application executed by the data processing system.


11. The system of claim 1, comprising the data processing system to:

 generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase; and 

provide the second response for processing by the application executed by the data processing system.


32. The system of claim 21, comprising the data processing system to: 

identify a virtual client account; and 

provide information associated with the virtual client account to the application to process the action of the application responsive to the first response.


12. The system of any preceding claim 1, comprising the data processing system to: 

identify a virtual client account; and 

provide information associated with the virtual client account to the application to process the action of the application responsive to the first response.


33. The system of claim 21, comprising the data processing system to:

 identify a virtual client account; provide information associated with the virtual client account to the application to process the action responsive to the first response; and 

block, responsive to detection of the virtual client account, execution of the action of the application by the application.



13. The system of any preceding claim 1, comprising the data processing system to: 

identify a virtual client account; provide information associated with the virtual client account to the application to process the action responsive to the first response; and 

block, responsive to detection of the virtual client account, execution of the action of the application by the application.
 
Claims 34-40, a method of validating action in a digital assistant-base application are similar to claims 21-26 and 28 above.



Claims 14-20, a method of validating action in a digital assistant-base application are similar to claims 1-6 and 9 above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-24, 28-29, 31-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Pub. No. 2016/0203002 A1 – IDS filed on 8/11/2020 -- herein after Kannan) in view of Bhaya et al. (US Pub. No. 2018/0247654 A1 –IDS filed on 8/11/2020-- herein after Bhaya) and in view of Wang et al. (US Pub. No. 2017/0352352 A1 –art of record -- herein after Wang).

Regarding claim 21. 
Kannan discloses
A system to validate actions in a digital assistant-based application (Fig. 1 and Fig. 2, validate gesture, voice input in a digital personal assistant), comprising: 
a data processing system comprising one or more processors (computer environment 800 comprising central processing unit 810 and graphics or co-processing unit 815) to: 
identify an application [provided by an application developer device of an application developer] (an application 230 installed on the computing device 130 (such as when the command is associated with the application 230), or the web service 162 (such as when the command is associated with the web service 162).  The command data structure 140 can specify which commands are associated with which applications and whether the command can be performed in the foreground or the background.  For example, the command data structure 140 can map user voice commands to functions supported by available third-party voice-enabled applications – See paragraphs [0045-0046] and Fig. 2, application 230), the application having a conversational interface (voice command; a schema definition can enable applications to register a voice command with a request to be launched headlessly when a user requests that command/task – See paragraphs [0005, 0007, 0024, 0031]),
select, for the application, an action from an action repository of the data processing system (The user voice command can comprise a request to perform a pre-defined function of a third-party voice-enabled application.  The pre-defined function 
 generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application (The digital sound input and/or the textual input can be processed by a natural language processing module 122 of the digital personal assistant 120.  For example, the natural language processing module 122 can receive the digital sound input and translate words spoken by a user into text.  The extracted text can be semantically analyzed to determine a user voice command.  By analyzing the digital sound input and taking actions in response to spoken commands, the digital personal assistant 120 can be voice-controlled.  For example, the digital personal assistant 120 can compare extracted text to a list of potential user commands to determine the command mostly likely to match the user's intent – See paragraphs [0031-0032 and 0041-0042].  natural language processing can be performed using the digital voice input to determine a user voice command.  The user voice command can comprise a request to perform a pre-defined function of a third-party voice-enabled application – See paragraphs [0005-0007].  The user interface 124 can generate simulated speech indicating successful completion of the task when the task is in the final state and the task was successfully completed – See paragraph [0031, 0032 and 0034].  Command string, Context information include a current location, a current time, etc.  The control logic 224 can wait for the entire user command to be spoken before acting on the command, or the control logic 224 can begin acting on the command as it is still being spoken and before it is completed.  For example, the generate (creating/generating/translating or converting), based on the action (command set – See paragraph [0060]) and via a natural language processor of the data processing system (application name --voice command service – See paragraphs [0060-0063]), a trigger phase (The command definition 400 can include elements for defining an application name, tasks or commands of the application, alternative phrasing for natural language processing, and responses associated with different application states – See Fig. 4 and paragraphs [0060-0063]) for input into the application (the add command the MovieAppService… define a phrase to be spoken to the user when the digital personal assistant 120 has successfully recognized a spoken command from the user.  Additionally, or alternatively, the Feedback; element can define a text string to be displayed to the user 
execute the application to process the trigger phrase via the conversational interface (When the digital personal assistant 120 determines that a command is associated with a task of an application, the task of the application can be executed.  If the digital personal assistant 120 determines that the task of the application is to be executed as a background process (such as by analyzing the definition in the command data structure 140), the application can execute in the background.  FIG. 5 is an example sequence diagram 500 illustrating the communication of multiple execution threads (510, 520, and 530) to headlessly perform a function of a third party application from within the digital personal assistant 120… the UI thread 510 can capture speech to text input, and individual words can be communicated to the control thread 520 which can perform natural language processing on the input and can match the user's spoken commands to commands in the command data structure 140 – See paragraphs [0033, 0037 and 0066]), and identify an action of the application responsive to the trigger phrase (The spoken text may include contextual information and the control logic 224 can resolve the contextual information so that the user voice command is context-free.  Contextual information can include a current location, a current time, an orientation of the computing device 130, and personal information stored in the personalized information store 226 – See paragraph [0043]); 
generate, based on a parameter used by the application to execute the action and via execution of the conversational interface of the application, a first query responsive to the trigger phrase (The control logic 224 can get current location 
generate, via the natural language processor, a first response to the first query for input into the application (When the contextual information can be resolved, the command can be translated to a context-free command.  For example, if it is Friday at 6:00 p.m., the user is at 444 Main Street, and the user's home is 123 Pleasant Drive, then the context-free command can be "Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m.  on Fridays." – See paragraph [0044]); 
determine, based on execution of the application to process the first response, a state of the application (The control logic 224 can cause a pre-defined function 232 of the application 230 to be executed when the control logic 224 determines that the user command is associated with the pre-defined function 232 of the application 230…The application 230 can perform the pre-defined function 232 and return a response 242 to the control logic 224 by raising an interrupt, writing to shared memory, writing to a message queue, or passing a message.  The response can include a state of the application 230 and/or other information responsive to the user command – See paragraphs [0046-0048] and [0050-0051]); and 
provide, to the application developer device, a notification based on the state of the application (if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you – See paragraphs [0059, 0065 and 0069-0070]).  
Kannan does not disclose
identify an application provided by an application developer device of an application developer, and the application configured for execution with a digital component placement campaign to provide a digital component; 
provide to the application developer device a notification.
Bhaya discloses
identify an application provided by an application developer device of an application developer (digital assistant can integrate with third party service providers or applications.  Select the application associated by the service provider device 160 – See paragraphs [0081, 0086 and 0099].  Examiner notes that the service provider is application developer and service provider device is application developer device – See Fig. 1 and paragraph [0086]), and the application configured for execution with a digital component placement campaign to provide a digital component (data processing system receiving the one or more keywords identified by the natural language processor.  The method can include the data processing system selecting, based on the one or more keywords, a digital component via a real-time content selection process.  The digital component can include an application such as a ride sharing application that can perform the operation related to the request for a ride share 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to facilitate the digital component or application selection process as suggested by Bhaya (paragraph [0103]).
Bhaya and Kannan do not disclose
provide, to the application developer device, a notification.
 Wang discloses
provide, to the application developer device, a notification based on the state of the application (The user device can submit context information indicating a status of the user device or of applications installed on the user device – See paragraph [0007]).
Wang also discloses
identify an application provided by an application developer device of an application developer (application developer – See Fig. 1A), and the application configured for execution with a digital component placement campaign to provide a digital component (the context analysis engine 140 may filter the context information to indicate only that the media player application is operating in the foreground of the user device 104, that the media player application is in an audio player mode – See paragraph [0033]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wang’s teaching into Kannan’s and Bhaya’s 

Regarding claim 22, the system of claim 21, 
Bhaya discloses 
comprising the data processing system to: -2- 4843-4854-1375.1Atty. Dkt. 098981-6133 (GGL-113USCN) 
determine the parameter used by the application comprises an electronic account identifier (client computing device identifier and account identifier – See Fig. 2A); 
generate the first query comprising a request for the electronic account identifier (receiving, by a natural language processor component executed by the data processing system, from the client computing device an audio signal corresponding to a voice command – See paragraph [0004] and Fig. 3); and 
generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier (processing, by the natural language processor component, the audio signal to identify a request for a service and a trigger keyword corresponding to the request – See paragraph [0004].  The session identifier can refer to a unique session indicator, such as a date and timestamp, counter value, random number, or hash value generated based on a n-tuple of one or more values (e.g., date, time, random number, counter value).  The data processing system 105 can input the values (e.g., device identifier, session identifier, application identifier) into a hash function to generate the token.  In some cases, the data processing system 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to lookup of a device identifier of the client computing device in a database storing account identifiers established for a service provider device corresponding to the content item.as suggested by Bhaya (paragraph [0003]).

Regarding claim 23, the system of claim 21, comprising the data processing system to: 
Kannan discloses 
prevent the application from executing the action of the application responsive to a value provided with the first response (If the task needs user confirmation before taking action, the state can transition to the confirmation state 340.  If the task completes successfully, the state can transition to the final state 360 with a condition of success.  If the task fails to complete successfully or the application is cancelled, the state can transition to the final state 360 with a condition of failure – See paragraph [0057]).
Bhaya also discloses
prevent the application from executing the action of the application responsive to a value provided with the first response (The absence of a record or 

Regarding claim 24, the system of claim 21, comprising the data processing system to: 
Kannan discloses 
determine the state of the application is a termination state (The operations associated with the user command can complete (either successfully or unsuccessfully) and the state can be transitioned to the appropriate final state 360 .  The user can terminate the application when it is in the progress state 330 by giving a command to the user interface of the digital personal assistant 120 – See paragraph [0053]); 
evaluate the state of the application to determine a resource utilized by the application is active (The digital personal assistant 120 can speak the application's provided TTS string and can listen for a "Yes\No" answer.  If the user response does not resolve to a yes or no answer, the digital personal assistant 120 can continue to ask the user the question up to a predefined number of times (such as three times) – See paragraph [0054]); and 
generate an error code indicating that the application failed to deactivate the resource responsive to the termination state (the final state 360 can be a single state with multiple conditions (e.g., success, failure, redirection, and time-out) or a group of final states (e.g., success, failure, redirection, and time-out).  The application can provide the digital personal assistant 120 with a TTS string, a GUI string, a list of items  if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you.  Can you please try again later?" – See paragraph [0059]).

Regarding claim 28, the system of claim 21, comprising the data processing system to: 
Bhaya discloses 
establish, responsive to the first response, a telecommunication channel between a virtual client device and the application (communication between virtual identifier and service provider application – See Fig. 3); and 
provide, via the virtual client device and through the telecommunication channel, a second response to the application (FIG. 3 depicts message flows 300 between the data processing system 105, the client computing device 150 and the service provider device 160 – See paragraph [0063])
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhaya (paragraph [0063]).

Regarding claim 29, the system of claim 21, comprising the data processing system to: 
Bhaya discloses 
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device (The communication C4 can include an identity of the client computing device 150, or an identity of a user associated with the client computing device 150.  The link generation component 120 can send the communication C4 to the service provider device 160 without querying the data repository 145 (FIG. 1) – See paragraph [0066-0067] and Fig. 3); and 
provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer (FIG. 3 depicts message flows 300 between the data processing system 105, the client computing device 150 and the service provider device 160.   – See paragraph [0063] and the service provider device 160, in response to receiving the query for database records associated with the client identity in the communication C4, can send a communication C5 to the client database 164 to determine whether a database record associated with the client identity is present in the client database 164 – See paragraphs [0066-0067]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhaya (paragraph [0063] and Fig. 3).

Regarding claim 31, the system of claim 21, comprising the data processing system to: 
Bhaya discloses 
generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase (The service provider device 160 may be unable to provide the requested service to the client computing device 150, because there are no records associated with the client computing device 150 present in the client database 164.  However, the data processing system 105 can mitigate the risk of lack of communication due to the lack of database records.  In particular, the data processing system 105 generates a virtual identifier associated with the client computing device 150, and sends a communication C8 to the service provider device 160 to create a database record associated with the virtual identifier in the client database 164 – See paragraph [0068]); and 
provide the second response for processing by the application executed by the data processing system (the data processing system 105 generates a virtual identifier associated with the client computing device 150, and sends a communication C8 to the service provider device 160 to create a database record associated with the virtual identifier in the client database 164 – See paragraph [0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to generates a virtual identifier associated with the client computing device, and sends a communication to 

Regarding claim 32, the system of claim 21, comprising the data processing system to: 
Bhaya discloses 
identify a virtual client account (generate, a virtual identifier for the client device and link the virtual identifier to the device identifier – See paragraphs [0003 and 0048]); and 
provide information associated with the virtual client account to the application to process the action of the application responsive to the first response (indication that the service provider device established the account using the virtual identifier, and performed an operation with the client computing device – See paragraph [0003]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to perform an operation with the client computing device based virtual identifier account as suggested by Bhaya (paragraph [0003]).

Regarding claim 33, the system of claim 21, comprising the data processing system to: 
Bhaya discloses 
identify a virtual client account (generate, a virtual identifier for the client device and link the virtual identifier to the device identifier – See paragraphs [0003 and 0048]); 
provide information associated with the virtual client account to the application to process the action responsive to the first response (The service provider device 160, in response to receiving the query for database records associated with the client identity in the communication C4, can send a communication C5 to the client database 164 to determine whether a database record associated with the client identity is present in the client database 164– See paragraph [0067]); and 
block, responsive to detection of the virtual client account, execution of the action of the application by the application (The service provider device 160 may be unable to provide the requested service to the client computing device 150, because there are no records associated with the client computing device 150 present in the client database  -- See paragraph [0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to deny the requested service to the client computing device, because there are no records associated with the client computing device present in the client database as suggested by Bhaya (paragraph [0068]).

Regarding claim 34. 
Kannan and Bhaya and Wang disclose

Regarding claim 34, recites the same limitations as rejected claim 21 above.
Regarding claim 35, recites the same limitations as rejected claim 22 above.
Regarding claim 36, recites the same limitations as rejected claim 23 above.
Regarding claim 37, recites the same limitations as rejected claim 24 above.
Regarding claim 40, recites the same limitations as rejected claim 28 above.

9.	Claims 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Wang as applied to claims 21 and 34 respectively above, and further in view of Lemay et al. (US Pub. No. 2020/0098368 – art of record --herein after Lemay).

Regarding claim 25, the system of claim 21, comprising the data processing system to: 
Kannan discloses 
determine the state of the application is a termination state (The operations associated with the user command can complete (either successfully or unsuccessfully) and the state can be transitioned to the appropriate final state 360 .  The user can terminate the application when it is in the progress state 330 by giving a command to the user interface of the digital personal assistant 120 – See paragraph [0053]); 
Kannan does not disclose
detect that a sensor utilized by the application is active; and 

Lemay discloses 
detect that a sensor utilized by the application is active (active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch screen display 212; sensor state, including information obtained from the device's various sensors and input control devices 216 – See paragraph [0098]); and 
generate the error code indicating that the application failed to deactivate the sensor responsive to the termination state (sample audio input received via the microphone, if not, stop sampling audio input – See Figs. 12 and 13).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lemay’s teaching into Kannan’s and Bhaya’s and Wang’s inventions because incorporating Lemay’s teaching would enhance Kannan and Bhaya and Wang to enable to receive feedback generation instructions and generate output by contact intensity sensor as suggested by Lemay (paragraph [0096]).
Regarding claim 38, recites the same limitations as rejected claims 25 above.

10.	Claims 26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Wang as applied to claims 21 and 34 respectively above, and further in view of Bradley et al. (US Pub. No. 2019/0122001 A1 IDS filed on 8/11/2020– herein after Bradley).

Regarding claim 26, the system of claim 21, comprising the data processing system to: 
Bhaya discloses sensor can include a microphone (paragraph [0025].
Bhaya does not discloses
generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.
Bradley discloses 
generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices (device sensor data 1256, application preferences and usage history 1272, dialog history and assistant memory 1252, personal databases 1258, personal acoustic context data 1280, current application context 1260, and event context 1206—See paragraphs [1990 and 2047]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bradley’ teaching into Kannan’s and Bhaya’s and Wang’s inventions because incorporating Bradley’ teaching would enhance Kannan and Bhaya and Wang to enable to use the previous dialog history with the virtual assistant as suggested by Bradley (paragraph [0163]).
Regarding claim 39, recites the same limitations as rejected claim 26 above.

10.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Wang as applied to claim 21 respectively above, and further in Koohmarey et al. (US Pub. No. 2020/0311208 A1 – art of record --herein after Koohmarey).

Regarding claim 27, the system of claim 21, comprising the data processing system to: 
Koohmarey discloses
select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query (pre-defined conversation flows respectively corresponding to conversation topics and (ii) pre-defined mappings that respectively associate the conversation topics to conversational expression(s) with matching semantic meanings – See Abstract and measure – See paragraph [0152]); and 
generate, based on the selection, the first response via the one of the model or the predetermined response repository (in response to determining the particular conversation topic, carrying out, by the software application and by way of the virtual agent interface, a particular conversation flow of the pre-defined conversation flows that corresponds to the particular conversation topic – See paragraph [0180].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koohmarey’s teaching into Kannan’s and Bhaya’s and Wang’s inventions because incorporating Koohmarey’s teaching would enhance Kannan and Bhaya and Wang to enable to carry out the conversation flow may be further in response to receiving the indication that the conversation topic is selected as suggested by Bhaya (paragraph [0184]).

12.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhagya and Wang as applied to claim 21 above, and further in view of Huang et al. (US Pub. No. 2021/0019410 A1 – art of record --herein after Huang).

Regarding claim 30, the system of claim 21, comprising the data processing system to: 
Bhagya discloses 
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device (The communication C4 can include an identity of the client computing device 150, or an identity of a user associated with the client computing device 150.  The link generation component 120 can send the communication C4 to the service provider device 160 without querying the data repository 145 (FIG. 1) – See paragraph [0066-0067] and Fig. 3); 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhagya’s teaching into Kenna’s invention because incorporating Bhagya’s teaching would enhance Kenna to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhagya (paragraph [0063] and Fig. 3).
Bhagya does not disclose
detect termination of the telecommunication channel; 

set an error code based on the state of the microphone of the virtual client device being active.
Huang discloses
detect termination of the telecommunication channel (operational mode in a locked state); 
identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device (state microphone operation mode is denied – See paragraphs [0037-0038] and TABLE 1); and 
set an error code based on the state of the microphone of the virtual client device being active (microphone, application 1 executing is background and NOT locked is grant – See paragraphs [0037-0038] and TABLE 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Huang’s teaching into Kannan’s and Bhagya’s an Wang’s inventions because incorporating Huang’s teaching would enhance Kannan and Bhagya and Wang to enable to access a first hardware resource of the mobile device and, based thereon, grant permission to the first application to access the first hardware resource as suggested by Huang (paragraph [0014]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Webster et al. (US Pub. No. 2020/0234697 A1) discloses the trigger may correspond to one of a voice commands, a user gesture, or a time delay, and the action may correspond to one of a speech responses, a page transition to an additional visual page of the application prototype, or playback of a media file – See Abstract and Figs. 2, 3 and 4A-4C and 5A-5B.
Webster et al. (US Pub. No. 2020/0234699 A1) discloses voice command matching during testing of voice-assisted application prototypes for languages with non-phonetic alphabets is described.  A voice interaction tool for voice-assisted application prototypes is leveraged in a digital medium environment.  A design application provides a design interface which enables a user to design an application prototype for an application – See paragraph [0005] and specification for more details.
Nygaard et al. (US Pub. No. 2018/0096675 A1) discloses receiving, by a computational assistant executing at one or more processors, a representation of an utterance spoken at a computing device; selecting, based on the utterance, an agent from a plurality of agents, wherein the plurality of agents includes one or more first party agents and a plurality of third-party agents – See Abstract and specification for more details.
Zhang et al. (US Pub. No. 20180052664 A1) discloses presenting, via a bot design programming interface, a plurality of graphical objects to a developer user, wherein each of the plurality of graphical objects represents a module which, once executed, performs an action and receiving, via the bot design programming interface, one or more inputs from the developer user that selects a set of graphical objects from the plurality of graphical objects and provides information about an order in which the 
Chandrasekaran et al. (US Pub. No. 2019/0266999 A1) discloses existing inputs and processes them to understand the user's personality, intent, etc., through analysis of features such as the user's tone, language use, vocal volume, facial expressions, and context from device use and surroundings.  As a result of the processing, the PVA augments how it responds to and interacts with the user – See paragraph [0005].

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192